PER CURIAM.
Randall Simmons appeals the summary denial of his motion filed pursuant to Flori*197da Rule of Criminal Procedure 3.800(a). Simmons claims that he received concurrent prison sentences in two separate cases and that he is entitled to the same amount of credit for presentence jail time in each case. See Daniels v. State, 491 So.2d 543 (Fla.1986).
Because we are unable to determine without any attachments from the files and records whether Keene v. State, 500 So.2d 592 (Fla. 2d DCA 1986), might justify denial, we remand this case. On remand, the court should either grant Simmons equal credit or should support its ruling with attachments which substantiate the denial of the motion. Any party aggrieved by the subsequent action of the trial court must file a timely notice of appeal to obtain further appellate review.
Reversed and remanded.
CAMPBELL, A.C.J., and THREADGILL and PARKER, JJ., concur.